IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2030
                             Filed February 19, 2020


IN THE INTEREST OF P.K.,
Minor Child,

L.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      William E. Sales III of Sales Law Firm, P.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Kayla Stratton of the Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor child.



      Considered by Mullins, P.J., Schumacher, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                             2


VOGEL, Senior Judge.

       The mother of P.K. appeals the termination of her parental rights. Prior to

P.K.’s birth in April 2019, the mother’s parental rights to four other children were

terminated due to her long history of unresolved mental-health and substance-

abuse issues.     The mother admitted to using methamphetamine during her

pregnancy with P.K., as confirmed in a positive drug screen on March 11. Due to

her history of mental-health and drug-abuse issues, the Iowa Department of

Human Services (DHS) removed P.K. soon after his birth. DHS placed P.K. with

a family friend and then with a foster family, where P.K. remained throughout these

proceedings. On May 10, the juvenile court adjudicated P.K. a child in need of

assistance. After the mother failed to meaningfully comply with various services

offered by DHS, the State moved to terminate her parental rights. On November

1, the matter came on for hearing. On November 21, the court issued an order

terminating the mother’s parental rights on several grounds.1

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). We give weight to the juvenile court’s factual findings, but they do

not bind us. In re M.D., 921 N.W.2d 229, 232 (Iowa 2018). The paramount

concern is the child’s best interests. Id.

       On appeal, the mother argues the State failed to prove the statutory grounds

for termination under Iowa Code section 232.116(e), (g), and (h) (2019).2 “[W]e



1 The juvenile court terminated the father’s parental rights in the same order. He
does not appeal.
2 The mother does not argue termination is not in P.K.’s best interests or any

permissive factors preclude termination. See Iowa Code § 232.116(2), (3); see
also P.L., 778 N.W.2d at 39 (describing the three-step analysis for termination of
                                        3


may affirm the juvenile court’s order on any ground we find supported by the

record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).

      The mother concedes the first three elements of section 232.116(1)(h),3 but

she argues the State failed to prove the fourth element: that P.K. could not be

returned to her custody at the time of the hearing. See In re D.W., 791 N.W.2d

703, 707 (Iowa 2010) (interpreting the statutory language “at the present time” to

mean “at the time of the termination hearing”). The mother has experienced years

of substance-abuse and mental-health issues. Since P.K.’s birth, the mother

underwent a substance-abuse evaluation on April 5 and again on July 8, and she

underwent a psychological evaluation on September 5. The psychologist who

evaluated her mental health noted the mother’s “persistent pattern of

psychophysiological dysregulation resulting in extreme, explosive, and socially

unacceptable anger and aggression” and expressed “grave concerns” over her

ability to regulate her anger when interacting with a child.         The mother

acknowledged at the termination hearing she had not yet participated in any

treatment recommendations from the substance-abuse or mental-health



parental rights). We need not review any step of the three-step analysis that the
parent does not challenge on appeal. See P.L., 778 N.W.2d at 40.
3 Under section 232.116(1)(h), the court may terminate parental rights if it finds

all of the following:
                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of
         the child’s parents for at least six months of the last twelve months,
         or for the last six consecutive months and any trial period at home
         has been less than thirty days.
                 (4) There is clear and convincing evidence that the child
         cannot be returned to the custody of the child’s parents as provided
         in section 232.102 at the present time.
                                          4


evaluations. She also denied the psychologist’s finding that she has any mental-

health issues. Finally, although DHS initially offered three ninety-minute visits per

week with P.K., she has only sporadically attended visitation.

       Because of the mother’s unaddressed substance-abuse and mental-health

issues and other concerns contained in the record, we find clear and convincing

evidence P.K. cannot be returned to the mother’s care, thus satisfying the grounds

for termination under section 232.116(1)(h). To the extent the mother requests

additional time for reunification, we reject the request.           See Iowa Code

§ 232.104(2)(b) (allowing the court to authorize a six-month extension of time if it

determines “the need for removal of the child from the child’s home will no longer

exist at the end of the additional six-month period”); see also In re D.S., 806

N.W.2d 458, 474 (Iowa Ct. App. 2011) (“We will not gamble with a child’s future

by asking him to continuously wait for a stable biological parent, particularly at such

a tender age.”). Therefore, we affirm the termination of the mother’s parental rights.

       AFFIRMED.